Citation Nr: 1309623	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.  

2.  Entitlement to service connection for neck and right shoulder disorders, including arthritis. 

3.  Whether new and material evidence to reopen a claim for service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet has been received, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to December 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2002 and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claims file has been transferred to the Oakland, California RO.

The Veteran presented testimony before a decision review officer at the RO in October 2008.  A transcript of the hearing is of record.

In April 2005, November 2009 and August 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a right shoulder disability, and the reopened claims for entitlement to service connection for a right knee disability and service connection for a disability of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of active pulmonary tuberculosis (PTB).  

2.  A current sprain/strain of the cervical spine is the result of an injury during active duty.

3.  In an unappealed decision issued in May 1995, the RO denied the Veteran's claim for service connection for arthritis of the multiple joints, based on a finding that arthritis of the joints was not incurred in or aggravated during military service or diagnosed within one year after the Veteran's discharge.

4.  The evidence associated with the claims file subsequent to the May 1995 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet; is not cumulative or redundant of the evidence previously of record; and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet.

5.  Current left shoulder arthritis with left arm pain is the result of an injury during active duty.

6.  Current left hip arthritis is the result of an injury during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTB are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Sprain/strain of the cervical spine was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012).

3.  Left shoulder arthritis with left arm pain was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012).

4.  Left hip arthritis was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a cervical spine disability.

Furthermore, as explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claims for service connection for the right knee and feet, the Board has determined that further development of the record is warranted so those matters are addressed in the remand that follows the order section of this decision.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2003 and May 2005 letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for PTB.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in a November 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the November 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a statements of the case issued in March 2009, January 2011 and November 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was provided a proper VA examination for his claimed PTB in September 2011.  The case was remanded in August 2011 to attempt to obtain the Veteran's Worker's Compensation benefits records, and to obtain an addendum to the June and July 2010 medical opinions.  The Worker's Compensation benefits records and addendums to the medical opinions were obtained and associated with the claims file.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has current left shoulder, left arm, left hip, right knee and bilateral foot disabilities related to his active military service.  

In a May 1995 rating decision, the RO denied service connection for arthritis of the left shoulder, left arm, left hip, left foot, right knee and right foot, based on a finding that arthritis of the joints was not incurred in or aggravated during military service or diagnosed within one year after the Veteran's discharge.  The Veteran did not file an appeal and the decision became final.  The Veteran's claim was readjudicated and denied again in a November 2002 rating decision, under the VCAA, based on essentially the same finding.  The Veteran's current claim to reopen was received in April 2003.  The May 1995 rating decision is therefore the last final denial in this case.  See 38 C.F.R. § 3.156(b) (2012).  

The evidence of record at that time of the May 1995 denial included the Veteran's service treatment records, VA outpatient treatment records dated from 1991 to 1995, and the reports of VA examinations conducted in May 1989, September 1991 and March 1995, which were negative for any evidence of arthritis of the joints.

The additional pertinent medical evidence added to the record since the May 1995 denial includes private treatment records and the reports of VA examinations conducted in October 2008, July 2010 and December 2011, showing that the Veteran has been diagnosed with osteoarthritis of the left and right knees, the left hip, and the shoulders, and that some of his diagnoses are related to his active military service.

The new evidence added to the record, showing diagnoses of arthritis in the multiple joints, related to the Veteran's active military service, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a current disability related to his active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for arthritis of the left shoulder, left arm, left hip, right knee, and feet is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pulmonary Tuberculosis (PTB)

The Veteran contends that he has pulmonary tuberculosis (PTB) related to his active military service.  

After review of the entire evidence of record, the Board finds that active PTB has not been demonstrated either in service or at any time thereafter. 

Service treatment records show that in January 1967, tuberculin tine test was positive.  Chest X-ray was normal at that time and it was recommended that the Veteran have a follow-up chest X-ray in January 1968.  In an April 1976 report of medical history, the Veteran reported that he had never had tuberculosis, and at the time of his discharge, there was no evidence of active PTB.

November 1994 treatment records show a positive tuberculosis skin test (PPD test) reading.  Chest X-rays showed chronic changes in the left lower lobe, but no acute disease.  There was also a note indicating that the Veteran had been appropriately treated.  During a January 1995 pulmonary consultation, it was noted that the Veteran had been treated in the past for a positive PPD only.  The examiner's conclusion was chronic positive PPD, with chest X-ray changes is not consistent with old or active TB.

January 2003 radiology reports from the Chest and General X-ray Clinic show an impression of minimal PTB, left.  Furthermore, a February 2003 statement from M.T., MD indicates that the Veteran was being attended to for PTB, minimal.  

A May 2007 VA treatment note indicates that the Veteran had a positive PPD skin test in 1968 and that in the 1990's, chest X-rays were negative, and he was treated for 9 months in 1999.

During a June 2007 VA examination, the Veteran reported that he had a skin test for tuberculosis in the military at the time of his induction in January 1967, which was negative.  He reported further that he had another skin test in 1968, which was positive, and he was subsequently put on medication for 6-12 months.  He also claimed to have received medication in the Philippines for tuberculosis.  

The examiner concluded that the Veteran was a tuberculosis converter, and that his tuberculosis conversion occurred while he was on active duty.  He noted further that the Veteran had not been clinically affected and no treatment was necessary at that time.  He diagnosed the Veteran as a tuberculosis converter, with no evidence of active tuberculosis, and noted that the Veteran was entirely asymptomatic.  

The Veteran was afforded another VA examination in June 2010.  He reported at that time that he had a negative skin test in January 1967, at the time of his entrance into the military.  He reported that he had a positive test later in 1968, and that he was treated with antitubercular medication for approximately 12 months.  He reported that he was tested again in 1970 while in the Philippines and was treated again.  The examiner concluded that the Veteran had received prolonged treatment on two occasions because of being a tubercular convertor, but that he had never had active tuberculosis.  Accordingly, he opined that tuberculosis was not caused by the Veteran's active military duty.  The examiner also noted that the Veteran was not being treated at that time and was not clinically affected.  

The Veteran was afforded his most recent VA examination in September 2011.  The examiner reviewed the evidence noted above, and concluded that the Veteran had no objective evidence of active tuberculosis.  He acknowledged that the Veteran did have a positive PPD test, dating back to January 1967, but noted that a positive skin test does not indicate active disease.  In fact, he noted that the Veteran had no chest X-ray evidence of any history of old or active tuberculosis disease.  The examiner also noted that the Veteran did have a history of a documented left lower lobe bacterial pneumonia treated with antibiotics in 1977, which more likely than not accounts for the residual scarring seen on more recent chest X-rays.  However, this residual scarring in the left lower lobe is not indicative of any active disease.  Tuberculosis more typically would show radiographic evidence in the upper lobes of the lungs.  He also noted that once an individual has a positive TB skin test, it is more likely than not that the individual would always have a positive TB skin test, and in fact, repeat skin tests are not recommended for those who are known to have positive TB skin tests in the past.  Ultimately, the examiner opined that there is no objective evidence of PTB or any other pulmonary disorder, and although the Veteran's chest X-ray does demonstrate minimal scarring, which more likely than not is a result of the left lower lobe pneumonia he was diagnosed and treated for in 1977, there is no documented clinically significant residual from the X-ray findings and they do not indicate active disease.

The examiner also noted that without actual documentation from Dr. M.T. regarding the exact condition he diagnosed and treated the Veteran for, he was unable to substantiate the doctor's 2003 notes that the Veteran was being "attended to for pulmonary TB," but he suspected that the Veteran was being treated for a positive PPD skin test.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran has reported a history of PTB, there is no confirmation in the evidence that the Veteran has, or has ever had this disability.  In the absence of proof of a current disability, there is no valid claim of service-connection.  

In light of the absence of any competent evidence of active PTB in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran contends that his currently demonstrated cervical spine disability is related to his active military service.  

Service treatment records show that the Veteran was involved in a motor vehicle accident (MVA) during active duty in 1982.  He complained of pain in the shoulders in September and December 1978 and in December 1988.  However, there was no chronic neck or cervical spine disability diagnosed at the time of his discharge.

Post-service treatment records show that the Veteran has reported a history of chronic neck pain, stemming from his 1982 in-service MVA, that he has received continuous treatment for his neck and cervical spine, and that he has been diagnosed with arthritis of the cervical spine.  In addition, Worker's Compensation benefits records show that the Veteran sustained a work-related injury to the cervical spine (cervical strain) in February 1997.

The Veteran was afforded a VA examination in response to his claim in October 2008.  The Veteran reported pain and stiffness in the trapezius muscles, which radiated down his shoulders.  X-rays of the cervical spine showed that it was stable since June 2007, that there was possibly some muscle spasm, and minor abnormality in that there was a developmental limbus vertebral formation at C6.  The examiner diagnosed a sprain/strain of the cervical spine, and opined that as there were no records showing any chronicity, the disability was not related to service.  The Board finds that as the examiner did not address whether the Veteran's claimed disorders originated during service, regardless of whether there was evidence of continuity of treatment or not, this opinion is inadequate for rating purposes.  
In accordance with the Board's November 2009 remand, an addendum to the October 2008 opinion was submitted in July 2010.  The examiner again noted that there were no records showing any chronicity, and as such, the Veteran had no significant neck disability.  Thus, he opined that it was less likely as not that his current cervical sprain/strain was the result of his service issues.

In an August 2011 remand, the Board found that the July 2010 opinion was still not sufficient because the examiner did not address whether the Veteran's claimed disorders originated during service, regardless of whether there was evidence of continuity of treatment or not.  Accordingly, another addendum opinion was requested.

The requested addendum opinion was submitted in December 2011.  The examiner opined that it is at least as likely as not that the Veteran's current cervical spine problems are a result of his injury while he was in the service.  In rendering his opinion, the examiner noted that the Veteran had a history of chronic neck pain since the above-noted 1982 in-service MVA, and constant continuing treatment since his discharge.

The Veteran contends that he initially injured his neck in service, and that he has had continuing problems with his cervical spine since that time.  The post-service medical evidence of record shows that the Veteran has been diagnosed with a sprain/strain of the cervical spine, and a VA examiner in August 2011 opined that the Veteran's cervical spine disability is related to trauma to the cervical spine during active service.

The Veteran's cervical spine disability is manifested by symptoms that the Veteran is competent to report.  He is competent to report the specifics of his injuries, and his reports are supported by the findings that he has a current cervical spine disability.  He has reported in statements and during examinations that he has had problems with his neck since service.  These statements provide competent evidence of injuries to the neck during active duty and a continuity of symptoms since.  In addition, while cervical sprain/strain is not a chronic condition for which service connection may be granted on the basis of continuity (See Walker v. Shinseki, No. 10-2634 (Fed. Cir. February 21, 2013)), these statements are also buttressed by the opinion of the VA examiner who provided a medical opinion linking the Veteran's current cervical spine disability to trauma to the cervical spine in service.  There is no contrary medical opinion of record.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a cervical spine disability for several years after service, the record reveals that the Veteran sustained a work-related injury to the cervical spine in February 1997, and a VA examiner opined in October 2008 and July 2010 that the Veteran did not have a cervical spine disability related to his active military service.  However, as noted above, the October 2008 and July 2010 opinions are inadequate for rating purposes.  Furthermore, the same VA examiner changed his opinion in favor of the Veteran's claim in August 2011, as discussed above.  The evidence, therefore, is at least in equipoise.   Resolving reasonable doubt in the appellant's favor, service connection for sprain/strain of the cervical spine is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Left Shoulder/Arm Disability

The Veteran contends that he has a current left arm and left shoulder disability related to his active military service.  

As noted above, service treatment records show that the Veteran was involved in a MVA during active duty in 1982, and that he complained of pain in the shoulders in September and December 1978 and in December 1988.  However, there was no chronic shoulder or arm disability diagnosed at the time of his discharge.

Post-service treatment records show that the Veteran has received continuous treatment for his shoulders, and that he has reported pain in the shoulders since the 1970's.  See treatment records from the Bay Medical Group.

The Veteran was afforded a VA examination in October 2008 in response to his claim.  The examiner noted that the Veteran's left arm symptoms were related to his neck disability, in that he complained of pain and stiffness in the trapezius muscles that travelled down to his shoulders, and pain in the neck that radiated posteriorly to the arm and elbow, with occasional numbness in the arm.  The examiner diagnosed degenerative disease of the acromioclavicular syndesmosis, bilaterally with early degenerative changes in the left shoulder joint, and opined that although there was some arthritic changes in the left shoulder, there was no evidence in the record of chronicity, and thus, it was less likely than not that his left shoulder disability was related to his service injuries.  The Board finds that as the examiner did not address whether the Veteran's claimed disorder originated during service, regardless of whether there was evidence of continuity of treatment or not, this opinion is inadequate for rating purposes.  

In a July 2010 addendum, the same VA examiner noted that the Veteran's left arm symptoms were related to his left shoulder condition.  However, he again concluded that although there was some arthritic changes in the left shoulder, there was no evidence in the record of chronicity, and thus, it was less likely than not that his left shoulder disability was related to his service injuries.  In an August 2011 remand, the Board found that the July 2010 opinion was still not adequate for the reasons noted above.  Accordingly, another addendum opinion was requested.

The requested addendum opinion was submitted in December 2011.  The examiner noted that the Veteran sustained an injury to the shoulder during the 1982 MVA, which was documented in the service treatment records.  He noted further that there
was continuity of treatment, and that the Veteran reported during treatment in 2001 that he had pain in the shoulder since the 1970's.  The examiner also noted that there was X-ray evidence of early arthritis in the left shoulder.  Based on this evidence, the examiner opined that it is at least as likely as not that the Veteran's left shoulder/arm problems are a result of his in-service injury.

The Veteran contends that he initially injured his left arm and shoulder in service, and that he has had continuing problems with his left arm and shoulder since that time.  The post-service medical evidence of record shows that the Veteran has been diagnosed with degenerative disease of the acromioclavicular syndesmosis, bilaterally with early degenerative changes in the left shoulder joint, and a VA examiner in August 2011 opined that the Veteran's left shoulder/arm disability is related to trauma to the left shoulder during active service.

The Veteran's left arm/shoulder disability is manifested by symptoms that he is considered competent to report.  He is competent to report the specifics of his injuries, and his reports are supported by the findings that he has a current left arm and shoulder disability.  He has reported in statements and during examinations that he has had problems with his left arm and shoulder since service.  These statements provide competent evidence of injuries to left arm and shoulder during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  Moreover, arthritis is a chronic disorder under 38 C.F.R. § 3.309(a) (2012).  See Walker v. Shinseki, supra.  They are also buttressed by the opinion of the VA examiner who provided a medical opinion linking the Veteran's current left arm and shoulder disability to trauma to the left shoulder in service.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a left arm or shoulder disability for several years after service, and a VA examiner opined in October 2008 and July 2010 that the Veteran's left arm or shoulder disability was not related to his active military service.  However, as noted above, the October 2008 and July 2010 opinions are inadequate for rating purposes.  Furthermore, the same VA examiner changed his opinion in favor of the Veteran's claim in August 2011, as discussed above.  The evidence, therefore, is at least in equipoise.   Resolving reasonable doubt in the appellant's favor, service connection for left shoulder arthritis with left arm pain is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Left Hip Disability

The Veteran contends that his currently demonstrated left hip disability is related to his active military service.  

Service treatment records show that the Veteran suffered a contusion of the left hip in the aforementioned May 1982 MVA and continued to complain of pain thereafter.  However, there was no chronic left hip disability diagnosed at the time of his discharge.  Post-service treatment records show that the Veteran was treated for left hip pain as early as 1994.

The Veteran was afforded a VA examination in October 2008 in response to his claim.  With regard to the left hip, the Veteran reported pain in the left buttock and occasional spasms.  X-rays of the left hip showed no radiographic abnormality of the bones, joints or soft tissues.  He was diagnosed with early degenerative disease of the left hip.  However, the examiner opined that the left hip showed no significant evidence of osteoarthrosis or osteoarthritis, and it was less likely than not that it was related to the pedestrian accident he was involved in during service.  The Board finds that as the examiner did not address whether the Veteran's claimed disorders originated during service, regardless of whether there was evidence of continuity of treatment or not, this opinion is inadequate for rating purposes.  

The same VA examiner gave an essentially identical negative opinion in a July 2010 addendum.  In an August 2011 remand, the Board found that the July 2010 opinion was still not adequate for the reasons noted above.  Accordingly, another addendum opinion was requested.

The requested addendum opinion was submitted in December 2011.  The examiner noted that there was evidence that the Veteran injured his left hip in service, and that there was continuity of treatment for the left hip.  Based on this evidence, he opined that it is at least as likely as not that the Veteran's left hip condition is a result of his service-connected injury.

The Veteran contends that he initially injured his left hip in service, and that he has had continuing problems with his left hip since that time.  The post-service medical evidence of record shows that the Veteran has been diagnosed with early degenerative disease of the left hip, and a VA examiner in August 2011 opined that the Veteran's left hip disability is related to trauma to the left hip during active service.

The Veteran's left hip disability is manifested by symptoms that he is competent to report.  He is competent to report the specifics of his injuries, and his reports are supported by the findings that he has a current left hip disability.  He has reported in statements and during examinations that he has had problems with his left hip since service.  These statements provide competent evidence of injuries to the left hip during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  Moreover, arthritis is a chronic disorder under 38 C.F.R. § 3.309(a) (2012).  See Walker v. Shinseki, supra.  They are buttressed by the opinion of the VA examiner who provided a medical opinion linking the Veteran's current left hip disability to trauma to the left hip in service.  There is no contrary medical opinion of record.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a left hip disability for several years after service, and a VA examiner opined in October 2008 and July 2010 that the Veteran did not have a left hip disability related to his active military service.  However, as noted above, the October 2008 and July 2010 opinions are inadequate for rating purposes.  Furthermore, the same VA examiner changed his opinion in favor of the Veteran's claim in August 2011, as discussed above.  The evidence, therefore, is at least in equipoise.   Resolving reasonable doubt in the appellant's favor, service connection is also warranted for left hip arthritis.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been presented, and the claim for service connection for arthritis of the multiple joints, is reopened.

Service connection for pulmonary tuberculosis is denied.

Service connection for sprain/strain of the cervical spine is granted.

Service connection for left shoulder arthritis with left arm pain is granted.

Service connection for a left hip arthritis is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of chronic symptoms such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently demonstrated right shoulder disability is related to the aforementioned in-service MVA in May 1982.  

As noted above, service treatment records show that he complained of pain in the shoulders following the MVA in September and December 1978, and again in December 1988.  

Post-service treatment records show that the Veteran has received treatment for his shoulders, including a right shoulder strain, and that he has reported pain in the shoulders since the 1970's.  See treatment records from the Bay Medical Group.  In addition, Worker's Compensation benefits records show that the Veteran sustained a work-related injury to the right shoulder (right shoulder strain) in February 1997.

The Veteran was afforded a VA examination in October 2008 in response to his claim.  The examiner diagnosed degenerative disease of the acromioclavicular syndesmosis, bilaterally with early degenerative changes in the left shoulder joint, and opined that as there was no evidence of any significant chronicity, it was less likely than not that the Veteran's right shoulder condition was related to any service injury.  The same VA examiner gave an identical negative opinion in a 
July 2010 addendum.  

In an August 2011 remand, the Board found that the July 2010 opinion was still not adequate because the examiner did not address whether the Veteran's claimed disorders originated during service, regardless of whether there was evidence of continuity of treatment or not.  Accordingly, another addendum opinion was requested.

The requested addendum opinion was submitted in December 2011.  The examiner opined that it is less likely as not that the Veteran's right shoulder condition had its onset during active service or is otherwise related to any in-service disease or injury.  His rationale this time was that there was no documentation of a significant shoulder injury, chronicity or continuity of treatment.  The Board finds this opinion inadequate in several critical respects.  

First of all, contrary to the examiner's findings, it has already been established by the evidence of record that the Veteran injured his shoulders during his noted in-service MVA in 1982, as he made complaints related to his shoulders in 1978 and 1988.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, although directed to do so in the August 2011 remand, the examiner still failed to address whether the Veteran's current right shoulder disability originated during service, regardless of whether there was chronicity or continuity of treatment.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.  Moreover, the Board finds that the opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, another examination and opinion is needed to determine the etiology of the Veteran's currently demonstrated right shoulder disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that during the October 2008 VA examination, the examiner noted that the Veteran's complaints of shoulder problems were associated with his neck condition.  Specifically, the Veteran complained of pain and stiffness in the trapezius muscles that travelled down to his shoulders, and pain in the neck that radiated posteriorly to the arm and up the elbow, mainly to the right shoulder.  

In light of the Board's decision granting service connection for a cervical spine disability, and the evidence of record, including the Veteran's reports of shoulder pain associated with his cervical spine disability, and evidence of a current right shoulder disability, another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran also contends that his currently demonstrated right knee disability is related to his active military service.  As noted above, service treatment records show that the Veteran suffered a contusion of the left hip in the aforementioned May 1982 automobile accident.  However, there is no evidence showing a specific injury to the right leg.  Post-service treatment records show that the Veteran has received treatment for right knee pain and that he was diagnosed with chondromalacia patellae during VA examination in March 1995, and X-rays showed evidence of osteoarthritis of the right knee in March 2001, October 2002 and June 2006.

The Veteran was afforded a VA examination in October 2008 in response to his claim.  The examiner noted that X-rays of the right knee were negative for radiographic abnormality of the bones, joints or soft tissues.  Accordingly, he did not render a diagnosis for the right knee and did not provide an opinion as to whether any right knee disability was related to the Veteran's active military service.

In accordance with the Board's November 2009 remand, an addendum to the October 2008 opinion was submitted in July 2010.  The examiner found that with regard to the Veteran's right knee, there was no evidence of chronicity and no evidence of a significant disability, and therefore, he opined that a right knee disability was less likely than not related to the Veteran's service issues.

In an August 2011 remand, the Board found that the July 2010 opinion was still not adequate because the examiner did not address whether the Veteran's claimed disorders originated during service, irregardless of whether there was evidence of continuity of treatment or not.  Accordingly, another addendum opinion was requested.

The requested addendum opinion was submitted in December 2011.  The examiner concluded that there was no chronicity or continuity, and noted that X-rays of the right knee showed no evidence of arthritic change.  Accordingly, he opined that it is less likely as not that the right knee condition had its onset during active service or is otherwise related to any in-service disease or injury.

Initially, the Board notes that although directed to do so in the August 2011 remand, the examiner still failed to address whether the Veteran's current right knee disability originated during service, regardless of whether there was chronicity or continuity of treatment.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.

Furthermore, the Board finds that the opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Board notes that the evidence is conflicting as to whether the Veteran actually has osteoarthritis of the right knee.  In this regard, the December 2011 VA examiner concluded that X-rays of the right knee showed no evidence of arthritic change, but X-rays in 2001, 2002 and 2006 did show evidence of osteoarthritis in the knees.

Accordingly, another examination and opinion is needed to determine whether the Veteran has a current right knee disability, related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he has a current bilateral foot disability related to his active military service.

Service treatment records show that the Veteran suffered a left foot injury in October 1968 followed by left heel pain in March 1977 and left foot pain in March 1982; he had a right ankle sprain while playing basketball in June 1975; and the Veteran was treated for cellulitis of the right foot in December 1987, which resolved with antibiotics.  No chronic foot disability was diagnosed at the time of the Veteran's discharge.  In fact, during a periodic physical examination in June 1987, clinical evaluation of the Veteran's feet was normal.

Private treatment records show that the Veteran complained of foot pain and foot cramps in June 2006 and more recently, foot and ankle pain in May 2010.  He was also noted at that time to have developed gout.  However, none of these records show that the Veteran's foot complaints are related to his active military service.  

During VA examination in October 2008, the Veteran complained of constant pain in the feet, and reported that he used over the counter orthotics and inserts for relief.  On physical examination, he was found to have bilateral flat feet, which were mobile.  X-rays of the feet were normal.  The examiner concluded that the Veteran had no significant abnormality of the feet.  He also noted that there was no evidence of chronicity in the medical records.  Thus, he opined that the Veteran's aches and pain were not related to service.  The Board finds that this opinion is inadequate for rating purposes because the examiner failed to address whether the Veteran's bilateral flat feet disability originated during service, regardless of whether there was evidence of chronicity or continuity of treatment.  The Board also finds that the opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a July 2010 addendum opinion, the same VA examiner noted that the Veteran had full range of motion in the feet, with no significant focal tenderness and the tendon alignment was within normal limits.  He noted further that the Veteran had slight valgus feet and the neurovascular status was intact.  The examiner also noted that the Veteran had developed gout in his feet.  Based on this evidence, he concluded that the Veteran had no significant abnormality and opined that his foot disabilities were not service related.  The Board finds that this opinion is inadequate for rating purposes because the examiner did not give a clear rationale for why the Veteran's diagnosed valgus deformity of the feet and gout were not related to the Veteran's active military service.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

In accordance with the Board's August 2011 remand, an addendum to the July 2010 VA opinion was requested and submitted in December 2011.  The examiner noted that there was no significant documentation of injuries to the Veteran's feet, and that there was no continuity of foot problems or chronicity.  He also noted that his July 2010 examination revealed no significant abnormality of the feet, and X-rays of the feet were normal, with no evidence of arthritis.  The examiner also noted that the Veteran had developed gout, which affected his feet, knees, and other joints.  Based on this evidence, the examiner opined that it is less likely as not that the Veteran's bilateral foot disability had its onset during active service or was otherwise related to any in-service disease or injury.  

The examiner noted that there was no significant abnormality of the feet found on examination in July 2010, but he failed to mention or consider the fact that he had diagnosed a slight valgus deformity of the feet at that time.  Therefore, this negative opinion is also inadequate for rating purposes.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, the Board notes that during the October 2008 examination, the examiner noted that the Veteran was found on examination to have bilateral flat feet.  However, the examiner, in his July 2010 addendum opinion, concluded that there was no significant abnormality of the feet found on examination, and no evidence of arthritis, however; as noted above, he did find that the Veteran had a slight valgus deformity of the feet.  The examiner also noted in his July 2010 and December 2011 addendum opinions, that the Veteran had developed gout, which affected his knees and feet.  The Board finds that the examiner's rationale for his negative opinion is insufficient because he did not reconcile the Veteran's various diagnoses when rendering his opinion on the etiology of the Veteran's bilateral foot disability.  As such, the Board finds that the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the evidence noted above, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of any current foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the nature and etiology of his current right shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disability is related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disability was caused or aggravated by his service-connected cervical spine disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.
A rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  Afford the Veteran an examination to determine the nature and etiology of any current right knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be conducted.  A diagnosis of a right knee disability should be confirmed or ruled out.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed right knee disability is related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Afford the Veteran an examination to determine the nature and etiology of any current disability of the feet.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be conducted.  A diagnosis of a disability of the feet should be confirmed or ruled out.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability of the feet is related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  After the above actions have been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded an appropriate time to respond, and the case should thereafter be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


